Citation Nr: 0908479	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bullous emphysema.  

3.  Entitlement to an initial evaluation in excess of 30 
percent disabling for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to 
February 1968, June 1972 to December 1975, and from January 
1977 to January 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, and October 2004 and March 2005 rating 
decisions of the VARO in Waco, Texas.  Jurisdiction is 
currently with the RO in Waco, Texas.  

In June 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In a decision issued in November 2006, the Board denied 
service connection for pulmonary tuberculosis and left lung 
chronic COPD with bullous emphysema.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In October 2008, the Court granted a Joint 
Motion of the Veteran and VA's Office of General Counsel (the 
Parties), vacating the November 2006 Board decision, in part, 
and remanding the issues on the title page to the Board for 
compliance with the instructions in the Joint Motion.  


FINDINGS OF FACT

1.  Pulmonary tuberculosis did not have onset during the 
Veteran's active service, did not manifest within three years 
of separation from active service, and is not otherwise 
related to the Veteran's active service.  

2.  COPD with bullous emphysema did not have onset during the 
Veteran's active service and is not etiologically related to 
his active service.  

3.  The Veteran's generalized anxiety disorder results in 
some social impairment due to anxiety but does not result in 
any occupational impairment due to such symptoms as flattened 
affect, panic attacks, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, short or long term memory impairment, impaired 
judgment, impaired abstract thinking, disturbance of 
motivation or mood, or difficulty in establishing and 
maintaining effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).
 
2.  The criteria for service connection for COPD with bullous 
emphysema have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.300, 3.303 
(2008).

3.  The criteria for an evaluation in excess of 30 percent 
disabling for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Tuberculosis may be presumed to have been incurred in or 
aggravated by active service if manifest to a compensable 
degree within three years from the date of separation from 
such service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Pulmonary tuberculosis

In the joint motion, the Parties agreed that the Board should 
discuss the significance of the statement in the March 2005 
VA examination report that the Veteran "was diagnosed with 
cavitary infiltrate which proved to be pulmonary tuberculosis 
in right upper lobe in service."  

As explained in the following paragraphs, the Board finds 
that the examiner obviously mistook a 1985 treatment record 
from a military medical center as a record of inservice 
treatment.  

The Veteran was medically retired from the U.S. Coast Guard 
in January 1980.  Records of treatment are absent for mention 
of pulmonary tuberculosis prior to August 1985.  The Veteran 
does not contend that he was found to have pulmonary 
tuberculosis prior to 1985.  In his February 2001 claim, he 
asserted that tuberculosis with onset in 1985 and treated at 
Wilford Hall U.S. Air Force (USAF) Medical Center.  

Treatment notes from show that the Veteran was admitted to 
Wilford Hall USAF Medical Center in August 1985 after he 
presented to the emergency room one day earlier with 
complaints of illness over the past four days.  The hospital 
report states that "[c]hest x-ray showed the posterior 
segment, right upper lobe cavitary infiltrate of the right 
middle lobe, interstitial disease, no effusions."  Final 
diagnosis was anaerobic or atypical tuberculosis lesion, 
cultures pending and benign antral scar.  

In October 2003, the Veteran underwent a VA respiratory 
diseases examination.  That examiner indicated that he had 
reviewed the Veteran's medical records from the 1985 
inpatient treatment.  The Veteran accurately reported that he 
was diagnosed with atypical noncontagious tuberculosis in 
1985.  He denied any lung related condition since that time.  
Following examination of the Veteran, the examiner rendered 
diagnoses of history of atypical tuberculosis of lungs 
treated in the past, without history of recurrence.  

The examiner stated there was evidence of tuberculosis 
scarring in both lung apex and that pulmonary function 
testing revealed COPD and a decrease in single breath carbon 
monoxide diffusing capacity, at least partially as residual 
to the Veteran's past tuberculosis.  He also stated that 
there was evidence of bullous emphysema and COPD secondary to 
his heavy smoking in the past.  

Thus, at this point it was clear to clinicians and to the 
Veteran that tuberculosis first manifested in 1985.  

In March 2005, the Veteran again underwent a VA respiratory 
examination.  In a section of the examination report titled 
"Review of Medical Records ", is the following (original 
all in upper case):  

Veteran is requesting service connection 
for emphysema.  He was diagnosed with 
cavitary infiltrate which proved to be 
pulmonary tuberculosis in right upper 
lobe in service, tuberculosis was treated 
satisfactorily.  Veteran smoked 2 
packages of cigarrettes or more daily 
throughout his life, he quit upon 
diagnosis of cancer of the colon 5 years 
ago.  Later on diagnosed with COPD and 
bulous emphysema.  

In an opinion included in this report, the examiner stated as 
follows:

Veteran's tuberculosis was manifested by 
a cavitary lesion on the "right "upper 
lobe, leaving residual interstitial 
fibrosis in the right lung.  Veteran has 
bulous emphysema in the "left" lung 
(not on the right) no interstitial 
fibrosis.  Veteran smoked over 2 packages 
of cigarrettes daily all his life, 
quiting (sic) 5 years ago.  Therefore 
Veteran's tuberculous cavitary lesion of 
the right lung (no solved but with 
scarring) is not related to Veteran's 
COPD with pulmonary emphysema, but the 
residual scarring tissue from 
tuberculosis in the right lung aggravates 
Veteran's COPD and pulmonary emphysema.  

The language of the examiner's review of medical records is 
nearly identical to that of the August 1985 hospital report.  
This is the only evidence of record from which the examiner 
could have extracted the language of his opinion.  Clearly, 
the examiner mistook the hospitalization in 1985 at a U.S. 
Air Force hospital to have occurred during the Veteran's 
active service.  

This mistake is both obvious and easily understood to the 
point that further clarification from this examiner is not 
required.  This Veteran's active service ended in 1980.  He 
was placed on a temporary disability retired list (TDRL).  
The examiner would have had to have read non-medical 
administrative documents, such as the Veteran's DD 214 or 
personnel records, to determine that the Veteran did not have 
active service after January 1980.  Even had the examiner 
read those documents, he would have had to make the 
distinction between treatment at a military hospital as a 
retiree and treatment at a military hospital during active 
service.  

In short, the examiner's mistake results entirely from his 
lack of knowledge as to the date that the Veteran's active 
service ceased.  Once this obvious error is understood, there 
is nothing confusing about the examiner's reference to 
pulmonary tuberculosis in service.  Furthermore, the 
examination and resulting opinion are adequate.  This is 
appropriately explained further in the section of this 
decision addressing VA's duty to assist the Veteran in 
substantiating his claim.  A remand of this issue for 
clarification is found to be clearly not required. 

Based on the above, the Board finds that the Veteran did not 
have pulmonary tuberculosis during active service and that 
pulmonary tuberculosis first manifested in August 1985.  

During the June 2006 Board hearing, the Veteran reported that 
even though he was diagnosed with tuberculosis in 1985, that 
service connection should be granted on a presumptive basis.  
Hearing transcript at 28-40.  He argued that although he was 
temporarily retired from service in January 1980, he was not 
permanently retired from the military until 1984, and was 
under military control because he had to report for TDRL 
physical examinations.  Id. at 29-30.  He argues that this 
control precludes VA from treating the date of his temporary 
retirement as the starting point for determining whether his 
tuberculosis manifested within three years of the date of 
separation from service.  

38 C.F.R. § 3.307(a)(2) defines the date of separation from 
service as the date of discharge or release from a period of 
service on which the claim is based.  38 U.S.C.A. § 101(18) 
provides that the term "discharge or release" includes 
"retirement from the active military, naval, or air 
service."  

Associated with the Veteran's service personnel records is a 
memorandum with a subject line of "Retirement from active 
duty; placement on temporary disability retired list; orders; 
travel."  This document states that the Veteran was unfit to 
perform his military duties due to physical disability and 
that his temporary disability retirement was to become 
effective on January 28, 1980.  This document also states 
that the Veteran was entitled to receive retired pay.  

Of record is a DD 214 showing that the Veteran was separated 
from active duty in January 1980 and that the effective date 
of temporary disability retirement was January 28, 1980.  
Listed as the type of separation is "RETIRED."  Thus, the 
Veteran retired from active service on January 28, 1980.  

38 U.S.C.A. § 101(18) does not distinguish between temporary 
and permanent retirement.  From the plain language of 
§ 101(18) retirement from service constitutes release from 
service.  From the plain language of 38 C.F.R. § 3.307(a)(2) 
separation from active service is the date of release from 
active service.  

The statute and regulation are unambiguous.  As to the 
interpretation of statutes, "[s]tatutory interpretation 
begins with the language of the statute, the plain meaning of 
which we derive from its text and structure. "  McEntee v. 
Merit Sys. Prot. Bd., 404 F.3d 1320, 1328 (Fed. Cir. 2005).  
Rules of statutory interpretation apply as well to 
interpretation of agency regulations.  Roberto v. Dep't of 
the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).  If there is 
no ambiguity, interpretation of a regulation ends with its 
plain meaning.  Id.  The plain and unambiguous meaning of a 
statute prevails in the absence of clearly expressed 
legislative intent to the contrary.  See Mansell v. Mansell, 
490 U.S. 581, 592, 109 S.Ct. 2023, 2030, 104 L.Ed.2d 675 
(1989).  

The plain language of 38 U.S.C.A. § 101(18) and 38 C.F.R. 
§ 3.307(a)(2) precludes an understanding that the term 
"active military service" includes the period of time 
between temporary retirement and when that retirement becomes 
permanent.  Because pulmonary tuberculosis did not manifest 
within three years of separation from active service in 
January 1980, service connection cannot be presumed based on 
application of 38 C.F.R. § 3.307(a) and § 3.309(a).  

All evidence of record shows that the Veteran's pulmonary 
tuberculosis first manifested more than five years after 
separation from active service.  All evidence of record is 
unfavorable to a grant of service connection for pulmonary 
tuberculosis or for any residuals, including scarring, of 
pulmonary tuberculosis.  Hence, the appeal as to this issue 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  


COPD with bullous emphysema.

Records of treatment of the Veteran during his active 
service; i.e., up to and including January 1980, contain no 
mention of COPD, bullous emphysema, or any bullous disease.  
These include the transcript of extensive testimony from a 
medical board hearing that determined the Veteran should be 
medically retired due to heart and psychiatric disabilities.  

Treatment records from during the Veteran's active service 
contain numerous reports of the results of chest x-rays which 
consistently state that the x-rays were within normal limits, 
providing evidence against this claim.  The Veteran suffered 
a myocardial infarction during service, which led to his 
retirement.  The service records contain considerable 
evidence regarding evaluation and treatment for his heart 
condition.  These records, however, make no mention of 
bullous disease of either lung.  Given that the Veteran had 
reported chest pain and shortness of breath, it is highly 
unlikely that, had he had any lung disease during active 
service, such would not have been noted in the medical 
reports that clinicians would have referred to chest x-rays 
as normal.  

For these reasons, the Board finds the complete absence of 
mention of bullous lung disease or COPD in any record dated 
during the Veteran's active service to be highly probative 
evidence that he did not have any bullous lung disease or 
COPD during his active service.  

A four page May 1981 outpatient summary from Wilford Hall 
Medical Center notes that chest x-ray was within normal 
limits.  Final diagnoses included coronary artery disease, 
hypertension, history of duodenal ulcer, chronic anxiety 
disorder, and alcohol abuse.  

Given the comprehensive nature of this list, the absence of a 
pulmonary diagnosis, including bullous disease, is evidence 
that the Veteran did not have bullous disease or COPD as of 
May 1981.  

This is more evidence against the Veteran's claim because 
this evidence shows that over one year after separation from 
active service, the Veteran did not have COPD or any bullous 
disease of either lung.  

A report of November 1982 pulmonary function tests has a 
handwritten annotation of "[m]ild obstruction with 
relatively large vital capacity."  

An undated note states that the Veteran had spirometry in 
1982 which revealed obstructive (illegible) defect and that 
spirometry done in July 1984 revealed normal studies.  This 
note also states that chest x-ray showed bullous (illegible) 
in right apex.  An impression is stated that the Veteran had 
bullous disease evidenced by previous radiological diagnosis.  

A pulmonary function laboratory consultation sheet, dated in 
July 1984, indicates a date of request as  "Walk in " and a 
reason for the request as follows:

This is a 40 year old male placed on TDRL 
status for diagnosis of ASHD 
[arteriosclerotic heart disease] 
following typical coronary occlusion or 
thrombosis.  Patient has been noted to 
have bullous disease in apex of right 
lung with no change since 1981.  PFT's 
performed in 1981 revealed a mild 
obstructive defect with relatively large 
vital capacity.  

This note refers to 1981 as the year that a mild obstructive 
defect with relatively large vital capacity was stated.  
However, the date of the finding referred to was in November 
1982, not 1981.  Given that the language in the July 1984 
notes is the same as that found on the November 1982 
pulmonary function test report, the Board finds that the date 
that pulmonary function tests revealed a mild obstructive 
defect was in November 1982, not in 1981.  

Another request for pulmonary consult, dated July 23, 1984, 
provides a reason for request as follows:  "This is a 40 
year old male undergoing a TDRL evaluation.  Please evaluate 
the patient for history of bullous disease.  The consultation 
report states that the Veteran had "a chest x-ray in 82 
[which] revealed a bullous (illegible) in right apex.  
Repeated x ray in 1984 revealed (illegible) same thing."  
This July 23, 1984 request is consistent with the bulk of the 
evidence of record.  

A narrative summary dated August 2, 1984, contains in a 
history entry the following:   "This is a 40 year old male 
who was initially placed on TDRL status in January 1980 
because of myocardial infarct.  At that time, bullous disease 
of apex of right lung was noted, as well as anxiety 
neurosis."  

The reference in the August 2, 1984 summary is inconsistent 
with all evidence prior to that date.  Of importance is that 
this summary refers to a noting of bullous disease at the 
time the Veteran was retired.  The summary does not refer to 
clinical data.  This reference to a noting of bullous disease 
in January 1980 is incorrect.  There was no noting of bullous 
disease in any document dated earlier than 1982.  

The Board finds the records prior to the August 1984 summary 
to be more probative than the history note in the August 1984 
summary as to when the Veteran was first found to have 
bullous disease.  The reason that the Board makes this 
finding is that the records prior to August 1984 are 
extensive and are based on clinical data while the August 2, 
1984 summary is not extensive, does not refer to dated 
clinical evidence in its reference to service onset of 
bullous disease, and is at odds with all reports of record 
that are dated at the time that the Veteran was placed on 
TDRL.  Hence, the Board here finds that bullous disease was 
not noted prior to November 1982.  

The preponderance of the evidence shows that the Veteran had 
no bullous lung disease or COPD during his active service or 
until nearly three years after separation from active 
service.  This is evidence against the Veteran's claim for 
service connection for chronic obstructive pulmonary disease 
with emphysema and bullous disease.  

The October 2003 respiratory diseases examination report 
indicates that the Veteran's chest x-ray revealed old 
scarring of his right apical lung with changes of bullous 
emphysema in both upper lungs.  The examiner also reported 
that a CT scan from August 2003 revealed bilateral bullous 
disease with severe scarring of the right lung.  This report 
indicates that the Veteran has bullous disease of both lungs.  

In February 2005, the RO requested another VA examination 
with regard to the Veteran's claimed emphysema, stating as 
follows (original all in upper case):  

Veteran is diagnosed with bulbous disease 
right lung in service.  Veteran also 
seeking service connection for emphysema.  
Please opine the relationship and if 
emphysema is secondary.  

The examiner reported that there was severe bullous emphysema 
with large bulla in left upper lung, severe interstitial 
chronic obstructive pulmonary disease, and severe fibrotic 
stranding seen bilaterally especially in the right lung.  He 
diagnosed chronic obstructive pulmonary disease with bullous 
pulmonary emphysema (left lung); pulmonary tuberculosis 
(treated) with cavitation (right lung) and interstitial 
fibrosis of the right lung.  

In providing the requested opinion, the examiner stated as 
follows (original all in upper case):

Veteran's tuberculosis was manifested by 
a cavitary lesion on the "right" upper 
lobe, leaving residual interstitial 
fibrosis in the right lung.  Veteran has 
bulous emphysema in the "left" lung 
(not on the right) no interstitial 
fibrosis.  Veteran smoked over 2 packages 
of cigarrettes daily off of his life, 
quiting 5 years ago.  Therefore Veteran's 
tuberculous cavitary lesion of the right 
lung (now solved but with scarring) is 
not related to Veteran's COPD with bulous 
pulmonary emphysema, but the residual 
scarring tissue from tuberculosis in the 
right lung aggravates Veteran's COPD and 
pulmonary emphysema.  

The Board finds that the examiner answered the question posed 
by the RO.  He found that the Veteran currently has bullous 
emphysema of the left lung, not the right lung.  He further 
explained that the current right lung lesion is not related 
to the bullous disease, but rather is a result of the 
Veteran's tuberculosis.  Although the examiner did not 
explicitly state whether the Veteran's claimed emphysema was 
secondary to the bulous disease of the right lung that was 
present in service, he sufficiently addressed the issue by 
stating that the present right lung abnormality was the 
result of tuberculosis and aggravates the Veteran's emphysema 
and chronic obstructive pulmonary disease.  

Whether the Veteran currently has lung scarring from 
pulmonary tuberculosis, and bullous disease of the left lung, 
right lung or both lungs, has no bearing on the outcome of 
this appeal.  None of these diseases were present prior to 
November 1982, almost three years after the Veteran's 
separation from active service.  This is the reason for the 
Board's denial of this appeal:  The Veteran's pulmonary 
disease did not have onset during his active service.  

Although service treatment records document that the Veteran 
smoked cigarettes for many years during service, and the 
medical professionals have stated that his COPD and emphysema 
with bullous disease is due to cigarette smoking, this does 
not give rise to a grant of service connection for these 
disabilities.  

For claims filed after June 9, 1998, such as the Veteran's 
claim, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the Veteran's use of tobacco products during 
service.  38 U.S.C.A.  § 1103; 38 C.F.R. § 3.300.  Thus, 
application of 38 U.S.C.A. § 1103 as implemented by 38 C.F.R. 
§ 3.300, bars service connection for the cause of the 
Veteran's chronic obstructive pulmonary disease and for the 
extent of disability resulting from his tobacco use during 
active service.  

As explained above, the Board finds that the preponderance of 
the evidence is against granting service connection for COPD 
or emphysema with bullous disease.  Hence, the appeal as to 
these issues must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2008).  

Increased rating - anxiety disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for his anxiety disorder, the Board must evaluate 
all the evidence of record reflecting the severity of this 
disability from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  This could result in staged ratings; i.e., separate 
ratings for different time periods.  Id.  

A 30 percent rating is assigned for generalized anxiety 
disorder where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9400 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities that 
addresses service connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as  "the DSM-IV ").  38 C.F.R. § 
4.130 (2008).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The first pertinent evidence of record as to the rating to be 
assigned for the Veteran's anxiety disorder is a report of a 
VA outpatient psychiatric initial evaluation from August 
2001.  This report indicates that the request that gave rise 
to the visit to the VA staff psychiatrist (who was seeing the 
Veteran for the first time) was that the Veteran had multiple 
medical problems and was currently having some difficulty in 
social adjustment.  

Mental status examination found the Veteran alert, dressed 
appropriately, with no grossly disorganized or catatonic 
behavior, and with neither psychomotor agitation nor 
retardation.  His speech was appropriate with logical 
associations; there was no evident flight of ideas or alogia, 
but there was mild pressure to his speech.  The Veteran's 
mood was fair and affect was appropriate to mood, without 
apparent flattening.  The Veteran reported no current 
suicidal or homicidal thoughts or intentions, no acute 
auditory or visual hallucinations, expressed no frankly 
delusional ideas, and showed no signs of bizarre grandiose 
ideation.  He was oriented to person, place, and time, 
concentration ability seemed intact; and memory functions 
appeared normal for his age.  

A history obtained from the Veteran indicated that he lived 
alone, had no interest in making friends, was interested in 
dating, mostly kept to himself, and regularly worked on 
hobbies.  He reported his usual occupation as skilled craft.  

The examiner diagnosed adjustment disorder with anxiety and 
alcohol abuse.  He assigned a GAF score of 50.  

This report provides evidence against assigning a rating 
higher than 30 percent for the Veteran's anxiety disorder.  
There is no evidence that the Veteran suffered occupational 
impairment.  There is no evidence that the Veteran had 
reduced reliability or productivity.  Indeed, the Veteran was 
found to not have (for example) flattened affect, to have a 
normal memory, and a fair mood.  There is no evidence from 
this report that the Veteran had difficulty in establishing 
relationships, understanding complex commands, suffered from 
any panic attacks, or had any manifestations of his 
disability in his speech, other than the finding of pressured 
speech.  

Absent evidence that the Veteran had reduces reliability and 
productivity due to his anxiety disorder, the plain language 
of the criteria does not provide for an evaluation higher 
than 30 percent disabling based on the Veteran's assigned GAF 
score.  The only basis for that GAF score appears to be that 
the Veteran had no friends.  The interpretation most 
favorable to the Veteran is that he had some social 
impairment.  Social impairment alone does not give rise to 
even the 30 percent evaluation already assigned.  38 C.F.R. 
§ 4.126(b) (an evaluation shall not be assigned solely on the 
basis of social impairment).  In short, the August 2001 
clinical notes are evidence against the Veteran's claim for a 
higher rating.  

Numerous psychology outpatient treatment notes are of record.  
These provide evidence that the Veteran's anxiety disorder is 
not so severe as to warrant a rating higher than 30 percent.  
For example, in February 2002, a clinician documented that 
the Veteran was unchanged, had mild to moderate anxiety and 
remained overly critical of others but without recent 
conflicts.  In October 2002, the Veteran reported that he was 
considering a trip with his uncle, had some stress living in 
his apartment due to certain neighbors, was moderately 
anxious, and had no suicidal or homicidal ideations.  In 
April 2003, he reported that he had no feelings of depression 
or hopelessness, had not been bothered by lack of interest or 
loss of pleasure in doing things, and had not felt distant or 
cut off from other people.  In May 2003, a clinician stated 
that the Veteran had episodic anxiety and irritability but 
had been under significant financial stress.  Notes from that 
month also indicated that the Veteran was focused on 
relationships issues with his new partner.  

These treatment notes draw into question whether the Veteran 
even had any social impairment from February 2002 to May 
2003, providing more evidence against this claim.  

In August 2003, the Veteran underwent a VA mental disorders 
examination.  He reported that he had a girlfriend and until 
recently had traveled the country frequently, did not feel 
physically able to maintain a job but was an active person 
and planned to work around the house, and had wide interests, 
including interest in hobbies, which kept him busy.  

The Veteran was casually dressed, pleasant, and cooperative.  
He tended to be verbose and talked spontaneously about 
various topics.  His mood was euthymic and his affect was 
animated. Thought processes were logical and goal oriented.  
He denied hallucinations, feelings of paranoia, and 
delusions.  His recent and remote memory was good.  His 
behavior was chronically anxious and he had a need to be a 
perfectionist and became agitated when things were not right.  
He had problems with stress but got along with others, 
although he avoided close contact.  The examiner stated that 
the Veteran was employable from a mental health opinion   He 
assigned a GAF score of 55.  

Again, these results are evidence against assigning an 
evaluation higher than 30 percent disabling for the Veteran's 
anxiety disorder.  There is no evidence that that Veteran has 
any impairment, either socially or occupationally.  None of 
the representative symptoms for a higher rating are present.  
The Veteran's only symptom was that he was anxious.  

In August 2005, the Veteran again underwent a VA mental 
disorders examination.  The Veteran reported that he was 
rather socially isolated, stating that this was because he 
was "particular" which, he reported, had been the case 
since childhood.  The examiner stated that, based on the 
Veteran's reports and VA notes, the Veteran's generalized 
anxiety disorder had been in substantial remission with 
regard to signs and symptoms since some time before September 
2003 until sometime after February 2004.  The examiner stated 
that work was not an issue with the Veteran.  

Objective findings included that the Veteran had no 
impairment of thought processes or communication, no 
delusions or hallucinations, no inappropriate behavior and no 
suicidal thoughts.  He did report that homicidal thoughts 
crossed his mind, but that he was able to not act on the 
thoughts.  He was oriented to person, place, and time, had 
the ability to maintain minimal personal hygiene, no memory 
loss or impairment, intact concentration, no reported 
obsessive or ritualistic behavior, and there was no evidence 
of illogical, disorganized, or idiosyncratic thought in the 
Veteran's speech.  Speech was normal as to rate, rhythm, 
volume, intonation, and construction.  He had no reported 
panic attacks, denied depressed mood, but did report some 
anxiety relating to his physical health.  He reported that 
his sleep was sometimes good and sometimes not.  The Veteran 
reported that he has anger problems, when it came to his 
cousin and when people do stupid things, but that he does not 
act on the anger.  The examiner stated that the Veteran had 
not drank alcohol for 5 years but was a 'dry' alcoholic with 
limited insight.  

The examiner diagnosed the Veteran with an axis II diagnosis 
of narcissistic personality disorder and an axis I diagnosis 
of "relational problems not otherwise specified."  He 
assigned a GAF score of 60.  

The Board finds that this is more evidence against assigning 
a rating higher than 30 percent for the Veteran's service 
connected anxiety disorder.  Essentially, the Board finds 
that, based on the evidence as a whole, Veteran meets none of 
the criteria for a 50 percent rating.  

During the June 2006 hearing the Veteran testified that he 
has been a loner his entire life, and that, other than some 
resulting loneliness, this did not bother him.  Hearing 
transcript at 4.  He also testified that he had previously 
worked in a seventeen man shop, enjoyed the work, but had to 
leave the job due to physical health reasons.  Id. at 7.  
Importantly, he reported getting along well with his co-
workers, having coffee breaks together, and going to lunch 
with some of his co-workers.  Id. at 8.  This is evidence 
that the Veteran has no difficulty in establishing and 
maintaining relationships with others and that his anxiety 
disorder does not cause any interference in his occupational 
functioning.  This is strong evidence against assigning a 
rating higher than 30 percent for his anxiety disorder.  

The Board finds that the evidence of record, as a whole, is 
clearly against assigning an evaluation greater than 30 
percent disabling for the Veteran's generalized anxiety 
disorder.  The Board does not find evidence that the 
Veteran's anxiety disorder should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  Hence, his appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a recent case, the Court clarified the VCAA notice 
required when a claimant files a claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  However, the Veteran's appeal as to the rating 
assigned for generalized anxiety disorder arises not from a 
claim for an increased rating but from a notice of 
disagreement with the initial rating assigned in the rating 
decision that granted service connection for his generalized 
anxiety disorder.  His claim was for service-connection, not 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Court of 
Appeals for the Federal Circuit (Federal Circuit) stated 

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the Veteran's claim).  

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  The Federal 
Circuit specifically rejected the argument that section 
5103(a) notice requirements were altered by the filing of a 
notice of disagreement.  Id. at 1058-1059.  In the instant 
case, VCAA notice requirements applicable to the Veteran's 
generalized anxiety disorder are no different than those 
required for any other claim for service connection.  

Here, the VCAA duty to notify was mostly satisfied by way of 
letters sent to the Veteran in April 2001 and November 2004 
that fully addressed all three notice elements as to other 
than how VA assigns disability ratings and effective dates.  
These letters were sent prior to the initial RO decisions in 
this matter.  The April 2001 letter followed the Veteran's 
February 2001claims for service connection for tuberculosis 
and anxiety.  This letter informed him of what evidence was 
required to substantiate these claims and of his and VA's 
respective duties for obtaining evidence.  The November 2004 
letter was sent to the Veteran in response to his October 
2004 claim for emphysema and bullous disease.  This letter 
informed the Veteran of the evidence required to substantiate 
that claim and of his and VA's duties for obtaining evidence.  

In March 2006, the RO sent the Veteran a letter explaining 
how VA assigns disability ratings and effective dates in the 
event that a claim for service connection is granted.  The RO 
did not readjudicate the Veteran's claims on appeal after the 
March 2006 letter.  It can therefore not be said that the 
timing defect in this notice was cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This, however, 
does not require that the Board remand the matter for the RO 
to readjudicate his claims.  

With regard to the claims for service connection for 
pulmonary disease, the RO denied service connection and the 
Board has denied his appeal.  Therefore, no disability rating 
or effective date will be assigned and the defect of notice 
is harmless error.  

With regard to the claim for service connection for an 
anxiety disorder, the Board finds that, although the timing 
defect in notice still exists, this defect has not resulting 
in any prejudice to the Veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) the 
Federal Circuit held that all VCAA notice errors are presumed 
to be prejudicial to the Veteran.  In that decision, however, 
the Federal Circuit stated that VA could rebut this 
presumption of prejudice by showing that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  

In listing three ways of rebutting the presumption of 
prejudice, the Federal Circuit referred to the list as 
examples.  Id. at 889.  Hence, this is not an exhaustive 
list.  

Here, the Board finds that the timing error in the notice 
regarding assignment of effective dates and disability 
ratings has not affected the essential fairness of the 
adjudication of the Veteran's claim for service connection 
for this disability.  The events that have followed that 
letter sent to the Veteran three years ago, in March 2006, 
have provided the Veteran with sufficient opportunity to 
identify new evidence and to offer argument as to why the 
rating assigned for his generalized anxiety disorder should 
be greater than 30 percent disabling.  

During the June 2006 Board hearing, after the March 2006 
letter was sent, the Veteran provided extensive testimony.  
He appealed the matter to the Court and was party to a joint 
motion that addressed his contentions regarding the rating 
assigned for this disability.  He has had more than 
sufficient opportunity to participate in his appeal of this 
issue.  Yet, he has not indicated that there is any 
additional existing evidence that would show that a higher 
rating is warranted.  For these reasons, although the defect 
has not been cured, the Board finds that remanding this 
matter for the RO to readjudicate his claim would amount to 
nothing more than a ministerial act which would merely expend 
government resources with no benefit flowing to the Veteran; 
such remands are to be avoided.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA outpatient treatment records, and records from 
military medical facilities that provided the Veteran 
treatment after his separation from active service.  

VA afforded the Veteran VA respiratory diseases and mental 
diseases examinations in October 2003 and March 2005.  

In the Joint Motion, the Parties agreed that the Board should 
discuss whether the VA mental diseases examination in March 
2005 was an adequate examination.  "A medical opinion is 
adequate when it is based upon consideration of the Veteran's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2008).  

In the March 2005 examination report, the examiner indicated 
that he had reviewed the Veteran's medical records and 
examined the Veteran.  He explained the Veteran's disability 
in detail.  Furthermore, the examiner responded to the 
question asked by the RO, which was stated in the request as 
"Veteran is diagnosed with bulbous disease right lung in 
service.  Veteran is also seeking service connection for 
emphysema.  Please opine the relationship and if emphysema is 
secondary."  

The examiner explained that the Veteran did not currently 
have bullous disease of the right lung but rather of the left 
lung.  He attributed the Veteran's lesion of the right lung 
to another condition, residuals of tuberculosis.  Although 
the physician did not explicitly state that an earlier 
bulbous disease of the right lung was related to his current 
emphysema, the opinion is not unclear.  A reasonable reading 
of the opinion is that the examiner found no relationship 
between a prior right lung bulbous disease and the Veteran's 
current emphysema.  The Board finds that the examination was 
adequate.  

Of note is that the RO requested this examination based on an 
understanding of the evidence that the Veteran had been found 
to have bulbous disease of the right lung during service.  
The Board acknowledges that once VA orders an examination, 
whether it has a duty to provide and examination or not, such 
examination must be an adequate one.  Id.  As just explained, 
the examination afforded the Veteran was an adequate 
examination.  

That being said, no further examination is required in this 
case.  The Board is not bound by the factual determination of 
the RO that the Veteran had bullous disease of the right lung 
during active service.  The Board's has jurisdiction to 
render final decisions on an appeal of a decision by the RO 
as to all questions in a matter under 38 U.S.C.A. § 511(a).  
See 38 U.S.C.A. § 7104(a).  In such decisions, the Board is 
bound by regulations of the Department, instructions of the 
Secretary, and by the precedent opinions of the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c).  In 
other words, the Board renders its decision following a de 
novo review of the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Court has 
stated that the threshold for the third element is a low one.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the evidence does not establish an 
event, injury, or disease that occurred during the Veteran's 
service that is relevant to the Veteran's post-service 
pulmonary disability, other than his tobacco use.  Service 
connection cannot be based on that tobacco use in this case.  
See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  As explained 
above, the Board affirmatively finds that the Veteran's 
pulmonary tuberculosis did not manifest within three years of 
his separation from service.  There is sufficient competent 
evidence of record for the Board to make its decision as to 
whether service connection is warranted for the Veteran's 
pulmonary disability.  Hence, all duties to assist the 
Veteran as to affording him a medical examination or 
obtaining a medical opinion have been discharged.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


